Title: John Adams to Abigail Adams, 7 February 1797
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia Feb. 7. 1797
          
          I recd Yesterday together your Letters of the 28. 29. and 30th of January.
          It is impossible for me to give any Directions about our affairs at Quincy. I shall be hurried here with Business and Ceremony. I like your Plan to get Mears but fear he will not agree to it.
          When you come here I hope you will bring all the Women you want. I would not have any other than N. England Women in the House on any Account. Why cant Becky and Betcy too come here.
          But I can determine nothing, untill the H. of Representatives Shall determine— I cannot even receive the Furniture belonging to the Public, without their Act. If I have an House to furnish—I will have no House before next December, if then. I will live at Lodgings at Francis’s Hotel.
          The Governors Retirement does him Honour. I wish I could retire too: but it is now too late. I am in the Cage and cant get out as yet. The Examination is to be tomorrow after which We shall soon see what turn Things are to take.
          I am with the tenderest Affection yours / & only yours forever
          
            J. A
          
        